DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 6/17/2019 has been considered and is included in the file. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the swinging part is provided with a mounting hole that passes through the suspension rod in the longitudinal direction” in claim 10, lines 3-4 is unclear. A hole does not pass through another object. Referring to page 13, lines 24-29 of the Specification, it appears that the intention is to claim the mounting hole runs through the swinging part in the longitudinal direction. For examination purposes the limitation will be read as such. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (JP 2002330668A, machine translation attached).
Regarding claim 1, Hayakawa discloses a lure (1) comprising:
a body (1a) having a cavity (Fig. 1, space inside of (1a)); and 
a swinging part (6) movably mounted in the body (1a) so as to be movable in the cavity after the lure changes from a moving state to a stopped state (paragraph [0012] of machine translation; Figs. 1 and 2), 
the swinging part (6) being configured to emit light received from outside of the body (1a), the body (1a) being configured such that the light emitted from the swinging part (6) is visible to the outside of the body (1a)(paragraph [0017] of machine translation discloses “body 1a is formed of a translucent material”…”flap weight body 6 is formed by a light reflector”). 
Regarding claim 2, Hayakawa discloses wherein the swinging part (6) includes a reflector (As noted above, paragraph [0017] of machine translation discloses “flap weight body 6 is formed by a light reflector”).
Regarding claim 4, Hayakawa discloses wherein the swinging part (6) has a plate shape (Figs. 1 and 2; paragraph [0012]), and the swinging part (6) extends in a longitudinal direction of the body (Figs. 1 and 2, swinging part (6) extends along the wire rod (8) that extends in the longitudinal direction of the body). 
Regarding claim 8, Hayakawa discloses the lure of claim 1, further comprising:
a suspension rod (8) extending inside the cavity, the swinging part (6) being attached to the body by suspending the swinging part (6) from the suspension rod (8)(Figs. 1 and 2, paragraph [0012] of machine translation).
Regarding claim 13, Hayakawa discloses wherein the swinging part (6) is arranged to oscillate relative to the body after the lure changes from the moving state to the stopped state (Figs. 1 and 2; paragraph [0012] of machine translation; flap weight body (6) movable back and forth along the wire rod (8) and can rotate (i.e. swing left and right when viewed from the front of the lure body)).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A, machine translation attached) in view of Bercz et al. (US 3762092).
Regarding claim 3, Hayakawa is silent about wherein the swinging part includes a fluorescent body.
Bercz et al. teaches a part includes a fluorescent body (22a and 22b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa to include an interior fluorescent body emitting light as taught by Bercz et al. for the swinging part in order to obtain a high fish-collecting effect such as multi-color emission (Bercz et al.: col. 4, lines 1-12). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A, machine translation attached) in view of Atkinson (US4380132).
Regarding claim 5, Hayakawa is silent about a spring attaching the swinging part to the body.
Atkinson teaches a spring (30) attaching the swinging part (34) to the body (12). It would have been obvious to one of ordinary skill in the art before the effective filing 
Alternatively, regarding claim 5, Hayakawa teaches a wire rod (8) attaching the swinging part (6) to the body. However, Hayakawa is silent about the wire rod (8) being a spring. 
Atkinson teaches a spring (30) attaching the swinging part (34) to the body (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire rod of Hayakawa to include a spring as taught by Atkinson in order to allow the swinging part to have more movement in additional directions to further attract fish.  
Regarding claim 6, Hayakawa as modified by Atkinson teaches (references to Atkinson) wherein the spring (30) is suspended from the body (12), and the swinging part (34) is suspended from a lower end of the spring (The broadest reasonable interpretation of the term “lower end” would include a free end, or unsecured end, of a spring. The swinging part (34) is suspended from the free end of the spring in Fig. 3; col. 2, lines 20-28). As mentioned above in the first presented rejection of claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lure of Hayakawa to include a spring attaching the swinging part to the body as taught by Atkinson in order to provide further oscillation for the purpose of attracting fish.  
Regarding claim 7, Hayakawa as modified by Atkinson teaches wherein the spring (modified wire rod (8) of Hayakawa with the spring wire (30) material of Atkinson) extends in a longitudinal direction of the body (Hayakawa: Fig. 1), two ends of the .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A, machine translation attached) in view of Rossman (US 6158161).
Regarding claim 9, Hayakawa is silent about wherein a contact portion between the swinging part and the suspension rod has a knife-shape. 
Rossman teaches a contact portion between the swinging part and the suspension rod has a knife-shape (Fig. 8; col. 5, lines 35-41, contact portion between panel parts in a lure have sharp edges, i.e. knife-shape). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa to include sharp edges at the contact portion between the rod (8) and the swinging part (6) as taught by Rossman in order to provide additional vibrations/turbulence to further attract fish.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A, machine translation attached) in view of Hair et al. (US 2008/0000141).
Regarding claim 10, Hayakawa discloses wherein the suspension rod (8) extends in a longitudinal direction of the body (Fig. 1), the swinging part (6) is provided 
Hayakawa is silent about an upper surface of the mounting hole has a top portion that projects downward.
Hair et al. teaches an upper surface of the mounting hole (30) has a top portion that projects downward (Figs. 3 and 5; protrusions (35-38) extend downward towards the shaft (11) from a surface of the hub (30)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting hole of Hayakawa to include projections in the mounting hole as taught by Hair et al. in order to provide an interaction that creates vibrations that would further attract fish (Hair et al.: abstract).     
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A, machine translation attached) in view of Reynolds (US 2011/0010984).
Regarding claim 11, Hayakawa is silent about the lure according to claim 1, further comprising a hanger swingably attached to the body, the swinging part being suspended from the body via the hanger. 
Reynolds teaches a lure (100) further comprising a hanger (17) swingably attached to the body, the swinging part (36) being suspended from the body via the hanger (17) (Fig. 5; paragraphs [0099] and [0110]). It would have been obvious to one .   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A, machine translation attached) in view of Fisher (US 2871608).
Regarding claim 12, Hayakawa is silent about the lure of claim 1 further comprising a magnet, and the swinging part being attached to the body via the magnet. 
Fisher teaches a lure comprising a magnet (16), and the swinging part (20) being attached to the body via the magnet (16)(Fig. 4; col. 1, lines 57-63, the arm (20) is releasably held by the magnet and swings to establish a second position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa to include a magnet that the swinging part attaches to as taught by Fisher in order to allow for a swinging movement when the lure has a change in momentum. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A, machine translation attached) in view of Dugger, II (US 2005/0034349, hereinafter “Dugger”).
Regarding claim 14, Hayakawa is silent about wherein the cavity interior is depressurized relative to atmospheric pressure. 
Dugger teaches wherein the cavity interior is depressurized relative to atmospheric pressure (claim 36). It would have been obvious to one of ordinary skill in . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Johnston (US 2585783) teaches a spring in the longitudinal direction with two ends of the spring fixed to the body and a swinging part suspended form the spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        


/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643